Citation Nr: 1511985	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1988, and from July 1992 to December 1997.  The Veteran reported continuous service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge, and a hearing was scheduled for October 2014.  He failed to appear for the hearing with no reason provided.  Subsequently, he has not requested a rescheduled hearing.  The case will therefore proceed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  Migraine headaches were not noted upon entrance into service, and VA has not provided clear and unmistakable evidence demonstrating lack of aggravation in service.

2.  The Veteran does not have a current hearing loss disability, pursuant to applicable VA regulations.


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  A bilateral hearing loss disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by a September 2010 letter sent to the Veteran prior to adjudication by the RO, and by a December 2011 letter notifying the Veteran of the RO's rating decision.  The claims on appeal were last adjudicated in December 2012, following which the Veteran was notified with a letter and a copy of the Statement of the Case dated December 2012.  As noted above, a videoconference hearing was scheduled for October 2014, and the Veteran was notified of the location, date, and time of the hearing via August and September 2014 notification letters.  No new evidence has been received since the December 2012 Statement of the Case was issued.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with these claims.  In November 2011, VA afforded the Veteran an audiological examination in connection with his claim, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history.  The Board finds that this examination was adequate, and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

Service Connection for Migraine Headaches

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.04(b).

When a preexisting disability is not "noted" prior to entry, the VA has the burden to demonstrate, by clear and unmistakable evidence, both that the disorder at issue pre-existed service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

In this case, it does not appear that an entrance examination was performed, and the Veteran's migraine headaches were not otherwise "noted" prior to entry.  Consequently, the presumption of soundness applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records include a treatment note dated "June 1971" indicating complaints of headaches, in which the Veteran reported a history of migraines since childhood.  It was reported that he was 19 years old, making the report of "1971" unreliable.  Far more likely, the correct date was 1978.  We also find it unlikely that a pre-enlistment examination would be given to a 12-year-old.  Other service treatment records from 1977 to 1997 reflect complaints of migraines characterized essentially by throbbing pain with associated visual aura and occasional dizziness, nausea, and vomiting.  At various times, the Veteran noted that his migraines began prior to his entry into service.

In November 2011, a VA examination was performed which confirmed migraine headaches with associated visual aura, nausea, vomiting, photophobia, and sonophobia, with headaches typically occurring once or twice a month and lasting from one day to one week, with the more severe prostrating attacks occurring three or four times a year.  During the examination, the Veteran reported that his headaches preceded service, but also averred that they worsened during service.  The examiner concluded that his migraines were less likely than not related to service because they "began well before the veteran served in the Navy."  The examiner further opined that the Veteran's headaches were clearly and unmistakably not aggravated beyond natural progression during service, providing in support of this statement only that "[t]he course as described is entirely consistent with the natural history of migraine syndrome."

Even assuming that VA has demonstrated by clear and unmistakable evidence that the Veteran's migraine headaches preexisted service, it has not sufficiently demonstrated that his migraines were not aggravated during his lengthy period of active duty.  In short, there is ample evidence reflecting that the Veteran experienced headaches with associated symptoms during service, and he has averred that his symptoms have worsened during that time.  It is unclear to what degree his symptoms have worsened during service; however, as the presumption of soundness applies, the burden is on VA, not the Veteran, to show lack of aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) ("Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant").

Here, the only affirmative evidence that the Veteran's migraines were not aggravated during service is the November 2011 examination, in which the examiner stated that "[t]he course as described is entirely consistent with the natural history of migraine symptoms."  As this opinion consists of a general statement with no supporting rationale or facts particular to the Veteran's history or symptomatology, the Board finds it to be of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Horn, 25 Vet. App. at 240.  As there is no other medical or lay evidence demonstrating that the Veteran's migraines were not aggravated during service, the Board finds that VA has not met its burden to demonstrate, by clear and unmistakable evidence, that such presumed worsening was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Consequently, the presumption of soundness is not rebutted and service connection for migraine headaches is warranted.

Service Connection for a Bilateral Hearing Loss Disability

The Veteran contends that he has a bilateral hearing loss disability due to hazardous noise exposure in service.  As will be discussed below, service connection is not warranted.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Service treatment records broadly reflect that the Veteran was treated for otitis media and bilateral earaches during service, but that he did not have hearing loss which rose to the level of a disability, under 38 C.F.R. § 3.385.  Notwithstanding, the Board notes that the absence of in-service evidence of hearing loss is not fatal to his service connection claim.  See Hensley, 5 Vet. App. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In February 1978, the Veteran complained of subjective hearing loss in both ears, especially in the left ear.  At that time, a left ear acoustic injury was observed, and conductive loss of unspecified severity was noted in the left ear.  In May 1979, he reported a bilateral earache, and bilateral otitis media was noted.  June 1979, blood was visible in the left ear canal, and the examiner noted that pressure equalizer tubes had been inserted in January 1979.  In October 1980, the Veteran complained of a left ear ache, and in March 1981 he reported subjective hearing loss in the right ear, as well as a sensation of pressure in the ear.

During a March 1988 examination, an audiogram was performed.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
30
10
0
10
20

On clinical evaluation, ears and drums were normal, and the neurologic system was likewise determined to be normal.  The Veteran denied hearing loss, although he did report ear, nose, or throat symptoms.  Under the sections of the examination report marked "notes" and "summary of defects and diagnoses," there was no indication of hearing loss.  In December 1991, the Veteran sought treatment for left ear pain radiating to the left side of his face, assessed as bullous myringitis.

During the Veteran's May 1997 separation audiogram, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
20
10
LEFT
10
10
15
25
15

On clinical evaluation, the ears and drums were normal, and the neurologic system was normal.  In his report of medical history, the Veteran denied hearing loss and other ear trouble.

The Veteran submitted his claim for service connection in September 2010.  In November 2011, he underwent a VA audiological examination.  Audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
20
LEFT
25
25
25
15
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  In addition, acoustic immittance was found to be abnormal bilaterally.

Based on the results of the audiological examination, the examiner indicated a diagnosis of conductive hearing loss in the right ear and sensorineural hearing loss in the frequency range of 6000 Hz or higher in the left ear.  By way of history, the examiner explained that the Veteran had multiple instances of otitis media in service, with pressure equalizer tube insertion bilaterally, and that the May 1997 separation audiogram revealed essentially "normal hearing acuity 500-6000 Hz each ear."  (In addition, the Veteran reported having pressure equalizer tubes inserted by a private physician in 2005.)  In summary, the examiner stated that the test results demonstrated "essentially normal hearing acuity" in the 500 to 6000 Hz range in each ear, with the "exception of mild conductive hearing loss" in the 3000 Hz range in the right ear.  As such, the examiner noted, "[t]hresholds from today's testing do not meet criteria for VA disability."  Thus, the examiner opined that it was not at least as likely as not that the Veteran had a hearing loss disability which was caused by or a result of hazardous noise exposure in service.

After reviewing all the evidence, the Board finds that service connection cannot be granted because the evidence shows no current hearing loss disability pursuant to VA regulations.  Although the record reflects a history of otitis media and earaches in service, as well as some conductive hearing loss, abnormal hearing, and reports of subjective hearing loss, the evidence as a whole-particularly the March 1988 audiogram, the May 1997 separation examination, and the November 2011 examination-demonstrate a level of hearing that does not constitute a disability under VA regulations.  See 38 C.F.R. § 3.385.

To the extent that the Veteran has claimed to have had a hearing loss disability that was incurred during service, the medical evidence of record clearly reflects otherwise, and is more probative than the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness, but lay testimony is not competent to substantiate complex medical opinions requiring specialized knowledge or training); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In short, the March 1988, May 1997, and November 2011 audiograms of record, in addition to the well-reasoned and persuasive VA examiner's opinion, demonstrate that the Veteran does not have a hearing loss disability.  Furthermore, there is nothing in the evidence that rationally links the Veteran's in-service ear symptoms with a current hearing loss disability, nor is there any evidence that an organic disease of the nervous system manifest in service or within one year of separation.  See 38 C.F.R. § 3.303(d); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Without a current disability, service connection may not be granted.  Palczewski, 21 Vet. App. at 179-80.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability, and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Service connection for migraine headaches is granted.

Service connection for a bilateral hearing loss disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


